282 F.2d 867
108 U.S.App.D.C. 384
Harry C. WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 15649.
United States Court of Appeals District of Columbia Circuit.
Argued June 17, 1960.Decided June 30, 1960, Petition for Rehearing En Banc DeniedSept. 12, 1960.

Mr. Harold L. Talisman, Washington, D.C., with whom Mr. Harry S. Littman, Washington, D.C.  (both appointed by this court), was on the brief, for appellant.
Mr. Arnold T. Aikens, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before FAHY, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
The appeal is from convictions of housebreaking, 22 D.C.Code 1801 (1951), and larceny, 22 D.C.Code 2201, 2202 (Supp.  VIII, 1960).  Earlier convictions were reversed by this court.  Williams v. United States, 105 U.S.App.D.C. 41, 263 F.2d 487.


2
The principal question now is whether trial counsel's failure to seek to impeach the complaining witness by the use of a police investigation report, containing statements attributed to the witness, constituted ineffective assistance of counsel.  We think appellant received effective assistance of counsel, and that the evidence regarding identification of appellant made a case for the jury.  Finding no error in these or in any other respects the judgment is


3
Affirmed.